Justice ALBIN,
dissenting.
Protecting victims of domestic violence is a critically important societal concern. The Legislature has addressed that concern by passage of the Prevention of Domestic Violence Act of 1991, N.J.S.A 2C:25-17 to -35. However, the Domestic Violence Act, like all laws, must conform to the Constitution. The policy goals of the Domestic Violence Act can and must be achieved within the framework of the Constitution.
The Fourth Amendment protects against unreasonable searches and seizures and specifically provides that “no Warrants shall *593issue, but upon probable cause.” U.S. Const. amend. IV. Under our Fourth Amendment jurisprudence, the warrantless search of a home is presumptively unreasonable. State v. Frankel, 179 N.J. 586, 598, 847 A.2d 561, cert. denied, 543 U.S. 876, 125 S.Ct. 108, 160 L.Ed.2d 128 (2004). As written, the Domestic Violence Act permits the search of a home for weapons, even in the absence of exigent circumstances or some other well-recognized exception to the Constitution’s warrant requirement, based on a warrant issued without a judicial finding of probable cause. See N.J.S.A. 2C:25-28(j). Relying on the Act, the family court in this case issued a warrant for the search for weapons in defendant’s home — without a finding of probable cause or a finding that would have excused non-compliance with the dictates of the Fourth Amendment. The United States Supreme Court has never suggested — even remotely — that the special-needs doctrine would justify a home search in circumstances such as presented here.
Defendant seeks suppression of the guns as evidence in his criminal trial. A review of the record and the jurisprudence underpinning the special-needs doctrine leads me to the conclusion that the search in this case violated the Fourth Amendment’s probable-eause/warrant requirement, and therefore I would suppress the weapons seized from defendant’s home in this criminal case.
I.
Our jurisprudence mandates that a court find probable cause that an act of domestic violence occurred before the issuance of a temporary restraining order (TRO). State v. Dispoto, 189 N.J. 108, 120, 913 A.2d 791 (2007); State v. Cassidy, 179 N.J. 150, 164, 843 A.2d 1132 (2004). However, the Domestic Violence Act does not require a judicial finding of probable cause for the issuance of a warrant authorizing the search of a home for weapons under N.J.S.A. 2C:25-28(j). The Act provides for the granting of emergency relief “when necessary to protect the life, health or well-being of a victim on whose behalf the relief is sought,” N.J.S.A *59420:25-28(0, upon a showing of “good cause,” N.J.S.A. 2C:25-28(i). Under subsection 28(j), “[e]mergency relief may include ... ordering the search for and seizure of any such weapon at any location where the judge has reasonable cause to believe the weapon is located____” N.J.S.A 2C:25-28(j). Although the statute clearly states that there must be reasonable cause to believe that weapons are located in the place to be searched, there is no clear standard for the issuance of the search warrant itself. See N.J.S.A. 2C:25-28.
In State v. Johnson, 352 N.J.Super. 15, 39, 799 A.2d 608 (App.Div.2002), the Appellate Division imposed the less-stringent standard of reasonable cause to justify a home search for weapons under N.J.S.A. 2C:25-28(j). The Johnson court held that
where there is reasonable cause to believe that, (1) an act of domestic violence has been committed by defendant, (2) the defendant possesses or has access to a firearm or other weapon enumerated in N.J.S.A. 2C:39-lr, and (3) defendant’s possession or access to that weapon poses a heightened or increased risk of danger to the victim, then issuance of a search warrant as authorized by N.J.S.A 2C:25-28j does not violate Fourth Amendment principles____
[Ibid, (emphasis added).]
Johnson did not cite any legal authority for setting a standard lower than probable cause for the issuance of a warrant to search a home for weapons. Significantly, in Dispoto, we specifically disapproved of the first prong of the Johnson standard, holding that “before a domestic violence temporary restraining order and accompanying search warrant can be issued, the court must find probable cause to believe that an offense of domestic violence has occurred.” 189 N.J. at 120, 121 n. 3, 913 A.2d 791 (emphasis added). We have never directly addressed whether the remaining two prongs for the issuance of a search warrant in Johnson can be based on less than probable cause.
However, it is clear that the probable-cause warrant requirement for the search of a home applies whether a search is conducted pursuant to a criminal investigation or some civil or administrative regulatory scheme. See Camara v. Mun. Court, 387 U.S. 523, 530, 87 S.Ct. 1727, 1732, 18 L.Ed.2d 930, 936 (1967). *595The text of the Fourth Amendment makes no distinction between criminal-investigatory or civil-regulatory searches of the home.
II.
A.
“[P]hysieal entry of the home is the chief evil against which the wording of the Fourth Amendment is directed.” United States v. U.S. Dist. Court, 407 U.S. 297, 313, 92 S.Ct. 2125, 2134, 32 L.Ed.2d 752, 764 (1972). For that reason, the home is “entitled to the highest degree of respect and protection within our constitutional framework.” Frankel, supra, 179 N.J. at 612, 847 A.2d 561. Even when entry of a home is sought for the narrow purpose of checking for building-code violations, the United States Supreme Court has required warrants issued based upon probable cause. Camara, supra, 387 U.S. at 534, 538-39, 87 S.Ct,. at 1733, 1735-36, 18 L.Ed.2d at 938, 941.
I can find no exception to the warrant requirement — including the doctrine of special needs — that permits the issuance of a warrant under N.J.S.A. 2C:25-28(j) for the search of a home on less than probable cause.
B.
The majority accepts, as a given, that the search of the home in this ease falls within the special-needs exception to the Fourth Amendment’s probable-cause requirement. Ante at 581-83, 50 A.3d at 24-25. Yet the special-needs doctrine has never been used to suspend the probable-cause requirement necessary for the issuance of a warrant in circumstances comparable to this case.
The special-needs doctrine has been applied “‘in those exceptional circumstances in which special needs, beyond the normal need for law enforcement, make the warrant and probable-cause requirement impracticable.’ ” O’Connor v. Ortega, 480 U.S. 709, 720, 107 S.Ct. 1492, 1499, 94 L.Ed.2d 714, 725 (1987) (quoting New *596Jersey v. T.L.O., 469 U.S. 325, 351, 105 S.Ct. 733, 748, 83 L.Ed.2d 720, 741 (1985) (Blackmun, J., concurring)). For example, balancing the intrusion on the individual’s interest in privacy against the government’s claim to special needs, the United States Supreme Court has affirmed certain but not all drug-testing programs. Bd. of Educ. v. Earls, 536 U.S. 822, 829, 838, 122 S.Ct. 2559, 2564, 2569,153 L.Ed.2d 735, 743, 749 (2002); Vernonia Sch. Dist. 47J v. Acton, 515 U.S. 646, 652-53, 664-65, 115 S.Ct. 2386, 2390-91, 2396, 132 L.Ed.2d 564, 574, 581 (1995); Nat’l Treasury Employees Union v. Von Raab, 489 U.S. 656, 665-66, 679, 109 S.Ct. 1384, 1390-91, 1398, 103 L.Ed.2d 685, 702, 710-11 (1989); Skinner v. Ry. Labor Executives’ Ass’n, 489 U.S. 602, 619, 633, 109 S.Ct. 1402, 1414, 1421-22, 103 L.Ed.2d 639, 661, 670 (1989). But see Chandler v. Miller, 520 U.S. 305, 313-14, 321-22, 117 S.Ct. 1295, 1301, 1305, 137 L.Ed.2d 513, 522-23, 528 (1997) (holding that state may not mandate suspicionless drug testing of all candidates for state office).
Under the special-needs doctrine, the Supreme Court has upheld a warrantless search of a student’s property based on reasonable suspicion. T.L.O., supra, 469 U.S. at 341, 105 S.Ct. at 742, 83 L.Ed.2d at 734. The rationale for not requiring strict adherence to the probable-cause requirement for searches in a school setting is that “the privacy interests of schoolchildren” must be accommodated “with the substantial need of teachers and administrators ... to maintain order.” Ibid.; see also Safford Unified Sch. Dist. #1 v. Redding, 557 U.S. 364, 370, 129 S.Ct. 2633, 2639, 174 L.Ed.2d 354, 361 (2009).
Under the special-needs doctrine, prison searches have passed muster because of the lesser expectation of privacy that inmates have in a prison setting and because of the heightened need for security. Bell v. Wolfish, 441 U.S. 520, 557, 558-59, 99 S.Ct. 1861, 1883, 1884-85, 60 L.Ed.2d 447, 480, 481-82 (1979).
Also, a'warrantless search of an individual’s work area by a government employer based on reasonable grounds for suspicion of work-related misconduct was deemed permissible by the spe*597cial-needs doctrine. O’Connor, supra, 480 U.S. at 725-26, 107 S.Ct. at 1502, 94 L.Ed.2d at 728. Importantly, even in that case, the Supreme Court made a point to emphasize that the privacy interests of government employees in the workplace “are far less than those found at home.” Id. at 725, 107 S.Ct. at 1502, 94 L.Ed.2d at 728.
The United States Supreme Court has never invoked the special-needs doctrine to suspend the probable-cause/warrant requirement for the search of a home — where the privacy interests of the individual are at their highest — except in the case of a probationer. In Griffin v. Wisconsin, based on the special-needs doctrine, the Court upheld the warrantless search of a probationer’s home “because it was carried out pursuant to a regulation that itself satisfies the Fourth Amendment’s reasonableness requirement.” 483 U.S. 868, 873, 107 S.Ct. 3164, 3168, 97 L.Ed.2d 709, 717 (1987). Unlike an ordinary citizen, a probationer only enjoys a “ ‘conditional liberty properly dependent on observance of special [probation] restrictions.’ ” Id. at 874, 107 S.Ct. at 3169, 97 L.Ed.2d at 718 (quoting Morrissey v. Brewer, 408 U.S. 471, 480, 92 S.Ct. 2593, 2600, 33 L.Ed.2d 484, 494 (1972)). The search of a probationer’s home is obviously not comparable to that of a person accused of a crime or a domestic violence offense.
In analyzing the constitutionality of N.J.S.A. 2C:25-28(j), on the one hand, we must consider the heightened privacy interests an individual possesses in his home, interests protected by the Fourth Amendment. On the other, we must consider the State’s purported special need to seize weapons from the home of an alleged domestic abuser. The Fourth Amendment “protects the right of the people to be safe within the walls of their homes, free from governmental intrusion.” Frankel, supra, 179 N.J. at 611, 847 A.2d 561. The Domestic Violence Act recognizes that “protecting] the life, health or well-being of a victim on whose behalf the relief is sought” is an important state and societal interest. See N.J.S.A. 2C:25-28(f). Simply because a search is conducted for some purpose other than normal criminal investigation pur*598poses does not exempt the search from complying with constitutional requirements. See Chandler, supra, 520 U.S. at 318, 117 S.Ct. at 1303, 137 L.Ed.2d at 526 (finding alleged special need— drug-free candidates for office — not “important enough to override the individual’s acknowledged privacy interest”). The special need must “make the warrant and probable-cause requirement impracticable.” Vernonia Sch. Dist., supra, 515 U.S. at 653, 115 S.Ct. at 2391, 132 L.Ed.2d at 574 (quoting Griffin, supra, 483 U.S. at 873, 107 S.Ct. at 3167, 97 L.Ed.2d at 717) (internal quotation marks omitted). I do not believe that the probable-cause requirement is impracticable in a statutory scheme protecting victims of domestic violence, and to use a lesser standard is to diminish the sanctity of the home contrary to our Fourth Amendment jurisprudence.
The protections afforded to alleged victims by the Domestic Violence Act will not likely be impaired by requiring a court to find probable cause before authorizing a search for weapons. N.J.S.A 2C:25 — 28(j) already requires that a warrant be issued before a weapons search. As previously mentioned, a court already must find “probable cause to believe that an offense of domestic violence has occurred” as a precondition to issuing a domestic violence temporary restraining order and accompanying search warrant. Dispoto, supra, 189 N.J. at 120, 121 n. 3, 913 A.2d 791.
It bears mentioning that N.J.S.A. 2C:25-28(j) allows for the search of any potential weapon, not just firearms. Thus, a warrant issued under the statute might include a search for and seizure of all knives and cutlery in the home. A search for weapons may be extremely expansive and intrusive, permitting officers to search every drawer or box in a home that may reasonably contain a weapon.
In our case, the search was executed by police officers pursuant to N.J.S.A. 2C:25-28(j). In most special-needs scenarios, searches are conducted by individuals other than law enforcement. See, e.g., Skinner, supra, 489 U.S. at 633, 109 S.Ct. at 1422, 103 L.Ed.2d at 670 (permitting federal railroad officials to drug test *599employees); O’Connor, supra, 480 U.S. at 728, 107 S.Ct. at 1503, 94 L.Ed.2d at 730 (permitting state hospital officials to search employee’s desk and office); Griffin, supra, 483 U.S. at 880, 107 S.Ct. at 3172, 97 L.Ed.2d at 722 (allowing probation officers to search probationer’s home without warrant and on only reasonable cause); T.L.O., supra, 469 U.S. at 341-42, 105 S.Ct. at 742-43, 83 L.Ed.2d at 734-35 (permitting school officials to search students’ belongings without warrant and only on reasonable cause).
Accordingly, it appears to me that the heightened privacy interests at stake in the present case outweigh the State’s interest in dispensing with the constitutionally rooted probable-cause requirement. N.J.S.A. 2C:25-28(j) cannot be justified by the special-needs exception to the warrant requirement, as the State argues and majority concludes. Nor do I discern any other recognized exception that would permit dispensing with the probable-cause/warrant requirement.
The protections of the Fourth Amendment do not disappear merely because the term “special needs” is invoked. The search of a home is no less invasive to the individual if the purpose animating the search is prompted by a criminal investigation or domestic-violence-protection scheme. Today, under the banner of special needs, the majority crosses over the permissible bounds of the Fourth Amendment to uphold the search in this case.
III.
The constitutional deficiencies in New Jersey’s Domestic Violence Act become even more apparent when compared to similar laws around the country. Our State is certainly not alone in providing for the seizure of weapons or firearms from alleged domestic abusers — such provisions are commonplace among state domestic-violence statutes. See, e.g., Alaska Stat. § 18.66.100(c)(7) (2012); Ariz.Rev.Stat. Ann. § 13-3602(g)(4) (2012); Ind.Code § 34-26-5-9(e)(4) (2012); Md.Code Ann., Fam,. Law § 4-506(f) (West 2012); N.Y. Fam. Ct. Act § 842-a (McKinney 2012); N.C. Gen.Stat. § 50B-3.1 (2011). New Jersey, howev*600er, is different from other states because N.J.S.A 2C:25-28(j) authorizes the issuance of a warrant to search a defendant’s home without a showing of probable cause or an opportunity for the defendant to willingly surrender his weapons.
Only five states statutorily authorize the issuance of a search warrant for the seizure of firearms in conjunction with the issuance of a temporary or permanent restraining order. See Cal.Penal Code § 1524(a)(ll) (West 2012); Del.Code Ann. tit. 10, § 1045(a)(ll) (2012); Haw.Rev.Stat. § 134-7(f) (2012); Me.Rev. Stat. tit. 19-A, § 4006(2-A) (2012); N.H.Rev.Stat. Ann. §§ 173-B-4, 173-B-5 (2012). Of these states, four — California, Hawaii, Maine, and New Hampshire — first require that a defendant fail to comply with a firearm surrender mandate before a warrant may issue upon probable cause for the search of a home. Cal.Penal Code § 1524(a)(ll); Haw.Rev.Stat. § 134 — 7(f); Me.Rev.Stat. tit. 19-A, § 4006(2-A); N.H.Rev.Stat. Ann. § 173-B-4. Delaware is the only state with a comparable approach to our Domestic Violence Act’s weapons-search policy. However, even Delaware’s scheme requires more of a showing than what is required under N.J.S.A. 2C:25-28(j). Delaware’s statute expressly links the issuance of a search warrant to a showing that “Respondent has used or threatened to use a firearm against the petitioner, or the petitioner expresses a fear that the respondent may use a firearm against them.” Del.Code Ann. tit. 10, § 1045(a)(ll).
N.J.S.A. 2C:25-28(j), by contrast, does not require that the search for and seizure of weapons be linked to a defendant’s gun use, threat of use, or potential for gun violence. But see Johnson, supra, 352 N.J.Super. at 39, 799 A.2d 608 (requiring reasonable cause that defendant’s possession of or access to weapons poses heightened or increased risk of danger to victim). The stark contrast between New Jersey’s approach and that of other states, which appear to adhere to the limitations imposed by the Fourth Amendment, lends support to the notion that our State’s procedures are constitutionally deficient.
*601IV.
A.
As noted earlier, searches authorized under N.J.S.A 2C:25-28(j) do not fall under any well-established exception to the probable-cause/warrant requirement. To conform N.J.S.A. 2C:25-28(j) with the dictates of the Fourth Amendment, a probable-cause requirement must be imported into the statute. Domestic violence is undoubtedly a major societal concern, but it must be addressed within the bounds of the Constitution.
Probable cause for the seizure of weapons in the domestic-violence context would be somewhat different than the probable-cause standard used for a typical criminal search warrant. See Camara, supra, 387 U.S. at 539, 87 S.Ct. at 1736, 18 L.Ed.2d at 941 (noting that in context of city inspections of private property “[i]f a valid public interest justifies the intrusion contemplated, then there is probable cause to issue a suitably restricted search warrant”); State v. Waltz, 61 N.J. 83, 87, 293 A.2d 167 (1972) (holding that “a Veil grounded’ suspicion that a crime has been or is being committed” is one way of expressing probable cause justifying search in criminal case). In my view, so long as the court makes a determination that there is (1) probable cause to believe that an act of domestic violence has been committed by the defendant, Dispoto, supra, 189 N.J. at 120, 913 A.2d 791; (2) probable cause to believe a search for and seizure of weapons is “necessary to protect the life, health or well-being of a victim on whose behalf the relief is sought,” see N.J.S.A. 2C:25-28(f); and (3) probable cause to believe that the weapons are located in the place to be searched, a warrant issued under this statute is constitutionally sound. These refinements would keep N.J.S.A. 2C:25-28(j) from running afoul of the Fourth Amendment.
When a search is conducted pursuant to a warrant issued in accordance with the probable-cause requirement of the Fourth Amendment, the officers executing the warrant may seize not only the weapons identified in the warrant but any other contraband *602observed in plain view. The serial number on the face of the weapons seized in conformity with the Fourth Amendment may be checked; additional constitutional safeguards are not required because a registry cheek of the numbers does not constitute an impermissible search.
B.
In this case, the court issued a search warrant for defendant’s home without the requisite showing of probable cause. The trial court’s error is understandable; at the time, neither the statute nor our ease law required a probable-cause determination. While the underlying facts in this case may have been sufficient to support a finding of probable cause, no such finding was expressed. This Court may not make an after-the-fact probable-cause determination to substitute for the one not made by the trial court.
Last, defendant argues that the evidence seized from his home cannot be used in a criminal trial because the warrant was issued, on a standard less than probable cause, pursuant to the regulatory scheme of the Domestic Violence Act. Defendant does not squarely challenge the search of the home itself. I am mindful that the constitutionality of N.J.S.A. 2C:25-28(j) has not been directly raised by the parties. However, I do not believe the statute’s apparent deficiencies should be ignored. See R. 2:10-2 (providing that “the appellate court may, in the interests of justice, notice plain error not brought to the attention of the trial or appellate court”). If it is necessary to conform N.J.S.A 2C:25-28(j) to the dictates of the Fourth Amendment, as my review has led me to believe, it is better to do so now rather than at some later time. I would prefer to give the parties a fair opportunity to address the constitutionality of the statute at a new oral argument with further briefing. See Ford v. Reichert, 23 N.J. 429, 435, 129 A.2d 439 (1957) (noting that “litigants are entitled to notice of the points the court thinks constitute plain error and have a right to be *603heard before a final determination”). However, because there will not be re-argument, the issue will have to await future resolution.
It bears mentioning that this Court has not turned a blind eye when parties have missed an unavoidable constitutional issue present in a ease. Just this term, in State v. Edmonds, 211 N.J. 117, 132 n. 6, 47 A.3d 737, 745 n. 6 (2012), after oral argument, this Court asked the parties to brief the question of whether our decision in State v. Frankel, 179 N.J. 586, 847 A.2d 561 (2004), was at direct odds with United States Supreme Court Fourth Amendment jurisprudence following Frankel. Earlier, the parties had accepted, as an article of faith, that Frankel, as written, set the guiding principles on which to decide Edmonds. After re-briefing, both parties agreed that the Frankel standard had to be amended to conform to more recent United States Supreme Court rulings. Edmonds, supra, 211 N.J. at 132, n. 6, 47 A.3d 737, 745 n. 6.
V.
On the basis of the record before the Court and the law as I understand it, defendant’s suppression motion is meritorious because the search was conducted without a finding of probable cause to support the warrant. I therefore would reverse the trial court and suppress the evidence as the product of an unconstitutional search.
I respectfully dissent.
For reversal in part/'affirmance in part/remandment — Chief Justice RABNER and Justices HOENS, PATTERSON and Judge WEFING (temporarily assigned) — 4.
For Dissenting — Justices LaVECCHIA and ALBIN — 2.